DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	This action is in response to papers filed 10/25/2021.
	Claims 1, 4-25 are pending.
	Claims 1, 4-55, 17, have been amended.
Claims 20-25 have been added by amendment.
Applicant’s election without traverse of group I, claims 1-5, 10, 16-17 and CpG position 10 in the reply filed on 2/18/2019 is acknowledged.
Claims 6-9, 11-15, 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2019.
Claims 1, 4-5, 10, 16-17, 20-25  are being examined.  
The prior 112 (a0 rejection has been withdrawn in view of the amendment.
The objection to the claims has been withdrawn in view of the amendment.
Priority
The instant application was filed 02/12/2018 and is a national stage entry of PCT/EP2016/072522 having an international filing date: 09/22/2016 and claims foreign priority to GB1516971.7, filed 09/25/2015.
Claim Objections
Claim 22-25 objected to because of the following informalities:  
Claim 22 has been added by amendment and the preamble recites, “a method.”  Claims are more clear and precise when the preamble sets forth the intended outcome of the claim. 
Claims 23-25 are rejected as they depend from claim 22.
 Appropriate correction is required.
Response to Arguments
This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 10, 16-17, 20- 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to require, “amplifying a region of  the human (MVD) gene from the bisulfite treated DNA using methylation specific primers to produce the amplicon from the bisulfite treated DNA, wherein the region of the human MVD gene comprises a nucleotide sequence comprising SEQ ID NO: 1.”  Thus the claims have been amended to require a sequencing comprising SEQ ID NO 1 is from MVD.  

    PNG
    media_image1.png
    998
    786
    media_image1.png
    Greyscale

	Thus the metes and bounds are unclear if the intent of the claim is to require MVD or SEQ ID NO 1 as SEQ ID NO 1 is not exclusive to MVD.
Claim 10 recites, “comprising performing the method according to claim 5, and comparing said relative amount of said CD56+ NK cells as identified to a sample taken earlier or in parallel from the same human, and/or to a human control sample.”  The metes and bounds are unclear as neither claim 1 or claim 5 recite , “CD56+ NK cells.”  Thus this limitation lacks antecedent basis.  This rejection can be overcome by deleting, “CD56+ NK cells” from the claim.  
Claim 20 has been added by amendment and recites, “wherein the human MVD gene is from a blood sample.”  The metes and bounds are unclear as the human MVD gene is the same regardless of where it is obtained.  Thus it is unclear how the claim 
Claim 22 has been amended to require, “amplifying with polymerase chain reaction (PCR) a region of the bisulfite treated DNA corresponding to a human mevalonate diphosphate decarboxylase (MVD) gene comprising SEQ ID NO: 1”  Thus the claims have been amended to require a sequencing comprising SEQ ID NO 1 is from MVD.  However, BLAST ® » blastn suite » results for RID-YVK1G42P01R, downloaded 1/23/2022) teaches: 

    PNG
    media_image1.png
    998
    786
    media_image1.png
    Greyscale

	Thus the metes and bounds are unclear if the intent of the claim is to require MVD or SEQ ID NO 1 as SEQ ID NO 1 is not exclusive to MVD.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 16, 20-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (eLife (2015) volume 4, pages 1-16) and GenBank: AC116552.2 Homo sapiens chromosome 16 clone RP11-21B21, complete sequence (PRI 07-JAN-2004, Homo sapiens chromosome 16 clone RP11-21B21, complete sequence - Nucleotide - NCBI (nih.gov)).
Thus the broadest reasonable interpretation of claim 1 is it requires bisulfite treatment and amplification of SEQ ID NO 1 or MVD in any human sample.
With regards to claim 1, Zhang teaches analysis of MVD methylation of normal appearing skin (NNS) sample and lesion tissues (LT) samples by bisulfite conversion and amplification of bisulfite converted DNA.  (page 14, cDNA sequencing and bisulfite sequencing)  

GenBank: AC116552.2 teaches nucleotides 12260-12698 which comprise SEQ ID NO 1. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to bisulfite treat and amplify MVD or SEQ ID NO 1  in normal appearing skin (NNS) sample and lesion tissues (LT) samples.  The artisan would be motivated to examine the role of methylation of MVD in normal appearing skin (NNS) sample and lesion tissues (LT) samples.  The artisan would have a reasonable expectation of success as the artisan is using known methods to detect methylation of known genes.
Claim 16 recites, “wherein said at least one CpG position is selected from CpG positions 10, 11, 12, and 13 in a fragment of SEQ ID NO 1.”  This is obvious for the reasons of record.
Thus claim 16 is obvious over the art of Zhang and GenBank: AC116552.2.
With regards to claim 20, human MVD gene from a skin samples would be the same sequence as an MVD, absent any evidence to the contrary.  
Claim 22 has been added by amendment and recites,” wherein the human MVD gene comprising SEQ ID NO: 1 and the bisulfite convertible cytosine is from human cluster of differentiation 56+ (CD56+) natural killer (NK) cells.”  Thus the metes and bounds are unclear if this recitation is attempting to limit the convertible cytosine from human cluster of differentiation 56+ (CD56+) natural killer (NK) cells, it is unclear how this is different to any other MVD convertible cytosine as the claim encompasses “any 
Claims 21, 23 and 25 are obvious over the art as Zhang teaches methods of determining methylation.  Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim to determine methylation in amplicons from bisulfite treated DNA.  The artisan would be motivated as the reason to bisulfite treat DNA is to detect methylation.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods in the art.  
Claim 1, 4-5, 16-17, 22-25  is/are rejected under 35 U.S.C. 103 as being unpatentable Pompeia (Cancer Genomics & Proteomics (2004) volume 1, pages 387-406) and Kristensen (Clinical Chemistry (2009) volume 55, pages 1471-1483), GenBank: AC116552.2 Homo sapiens chromosome 16 clone RP11-21B21, complete sequence (PRI 07-JAN-2004, Homo sapiens chromosome 16 clone RP11-21B21, complete sequence - Nucleotide - NCBI (nih.gov))
Thus the broadest reasonable interpretation of claim 1 is it requires bisulfite treatment and amplification of SEQ ID NO 1 or MVD in any human sample.
With regards to claim 1, Pompeia teaches MVD is down regulated in human multiple cells treated with zebularine  (a methyltransferase inhibitor) relative to control samples and cells treated with zebularine and allowed to grow for 2 weeks are washing off zebularine (cell treatment (388, 2nd column) and table IIa.
nd column, last full paragraph).
Pompeia teaches promoter analysis of genes regulated by methylation (page 395, 2nd column last paragraph-398).
	While Pompeia teaches examination of methylation and CpG in the promoters of genes, it does not specifically teach assaying methylation as required by the independent claim or SEQ ID NO 1.  
However, Kristensen teaches methods of determining methylation (title).  Kristen teaches  bisulfite sequencing, HeavyMethyl, MethyLight, etc. (table 1). Kristensen teaches bisulfite treatment followed by amplification ((sodium bisulfite treatment) 1472, 2nd column).  
GenBank: AC116552.2 teaches nucleotides 12260-12698 which comprise SEQ ID NO 1. 

With regards to claim 2, Pompeia teaches examination of promoter methylation.
Claim 3 is indefinite as it requires, “wherein said at least one CpG position is selected from a CpG selected from the CpG positions 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 in the amplicon according to SEQ ID NO: 1.”  
With regards to claim 3, Pompeia teaches examination of promoter methylation.
With regards to claim 4, Kristen teaches  bisulfite sequencing, HeavyMethyl, MethyLight, etc. (table 1).
With regards to claim 5, Kristensen teaches,”  As with all quantitative MSP-based methods that use sodium bisulfite–modified DNA, a control gene is used to normalize for DNA input”
Claim 16 recites, “wherein said at least one CpG position is selected from CpG positions 10, 11, 12, and 13 in a fragment of SEQ ID NO 1.”  This is obvious for the reasons of record.
Thus claim 16 is obvious over the art of Pompeia and Kristen.
With regards to claim 17, Kristensen teaches GAPDH as a control 
With regards to claim 20, human MVD gene from a multiple myeloma would be the same sequence as an MVD, absent any evidence to the contrary.  

Claims 23 and 25 are obvious over the art as Kristen teaches methods of determining methylation.  Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim to determine methylation in amplicons from bisulfite treated DNA.  The artisan would be motivated as the reason to bisulfite treat DNA is to detect methylation.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods in the art.  
With regards to claim 24, Kristensen teaches the use of body fluids (1471, 2nd column; 1480, bottom, 1st column, 2nd column) and blood (conclusions and perspective).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to examine MVD or SEQ ID NO1 methylation in blood or body fluids by bisulfite treatment and amplification.  The artisan would be motivated to determine if methylation of MVD or SEQ ID NO 1 was present in .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-5, 10, 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. 16/484246. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to methods of identifying CD56+ NK cells by methylation of MVD via bisulfite treatment and amplification compared to a control.
The claims of 246 are drawn to methods of identifying blood immune cells by methylation following bisulfite and amplification of standard genes.  The specification of 
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims that the instant claims are an obvious species of the genus claim in ‘246 as ‘246 teaches methylation detection of CD56+ NK cells.  The artisan would be motivated as ‘246 claims the detection of NK cells based on methylation. 
Response to Arguments
The response traverses the rejection asserting the claims are patentably distinct.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are co-extensive in scope as detailed in the rejection.
Summary
	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634